Citation Nr: 1722602	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  12-33 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for cause of death.

2. Entitlement for service connection for cause of death. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and Daughter 


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1961 to July 1968.  He received the Purple Heart, Combat Infantryman Badge, Vietnam Service Medical, Vietnam Campaign Medal, Good Conduct medal, and National Defense Service Medal for his service in the Republic of Vietnam.  The Veteran died in July 1970.  This appellant in this appeal for the cause of death of the Veteran is the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reopened the claim for entitlement for service connection for cause of death and denied it. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement for service connection for cause of death (on the merits) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACTS

1.  The appellant did not appeal the April 2003 rating decision that denied reopening the previously denied service connection for cause of death.  

2. The April 2003 rating decision became final as it was not appealed within a year. 

3.   Evidence received since the April 2003 rating decision, relates to a previously unestablished element of the claims and raises a reasonable probability of substantiating the claims. 


CONCLUSIONS OF LAW

1.  The April 2003 rating decision that denied the claim for service connection for a cause of death is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2. New and material evidence has been received, and the claim for service connection for cause of death may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied.  In this case, however, the Board is only rendering a favorable final decision with respect to reopening the claims for entitlement for service connection for cause of death.  Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2016). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


II. New and Material Evidence 

In general, a decision that is not appealed becomes a final decision, which may only be reopened with a showing of new and material evidence. 38 U.S.C.A. §§ 5108; 7105 (West 2014).   

"New" evidence means evidence not previously submitted.  On the other hand, "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). 

In this case, the Appellant's claim for entitlement for service connection for cause of death was initially denied in September 1970 on the bases that the Veteran did not have a disability that was incurred or aggravated in the military that caused his death.  Since that time, the RO has reopened and continued the denial of the claim on the grounds that there is no nexus between the Veteran's cause of death and his military service.    

Since the last time the claim was before the RO, the Appellant has testified at a hearing in March 2017.  During the hearing, the Appellant testified that the Veteran was receiving treatment in Dallas VA medical center (VAMC) for headaches before his death.  See hearing transcript at 2.  The RO's previous denial did not consider this testimony.  To the extent the Appellant's testimony contends a nexus between the Veteran's headache and the cause of his death, the Appellant's testimony before the undersigned VLJ constitutes material evidence. 

Therefore, in light of the low threshold for reopening claims noted above, the Board finds new and material evidence has been received, and reopening the Veteran's entitlement to service connection f	or cause of death. 


ORDER

The claim for service connection for cause of death is reopened.


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the claims.

The Board notes that the Appellant testified that the Veteran received treatment at Dallas VAMC for headaches in 1970.  These medical records are not in the claims file.  As the Appellant made the Board aware of outstanding VA medical records, a remand is required before the merits of this claim can be adjudicated.  

Furthermore, service records confirm that the Veteran served in the Republic of Vietnam during the Vietnam Era. Thus, exposure to herbicides during service is presumed. See 38 C.F.R. § 3.307 (2016).  While a VA medical opinion finds that the Veteran did not have ischemic heart disease, the Board finds that there is a duty to assist by obtaining opinion evidence regarding additional questions.   


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any VA treatment records not already obtained from the Dallas VA Medical Center, to include any existent records from 1970. If no such records are available, that fact must be noted for the record. 

2. After completing directive #1, forward the claims file, including a copy of this remand, to the clinician who provided the November 2011 VA medical opinion or to another similarly qualified clinician.  

The clinician should specifically review the transcript of the March 2017 Board hearing and fully consider the lay testimony from the surviving spouse and daughter regarding symptoms, to include headaches, the Veteran experienced from the time of service to his death in 1970.  

After reviewing the file, the clinician must provide a supplemental opinion addressing the following questions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's cause of death etiologically related to his service, to include presumed herbicide exposure in service?

A complete rationale should be provided for all opinions.  If the clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  The clinician must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular clinician.

3. After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the pending claim in light of any additional evidence added to the record.  If any decision is adverse to the Appellant, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


